477 S.E.2d 37 (1996)
344 N.C. 629
Kathleen DORSEY
v.
UNC-WILMINGTON.
No. 202P96.
Supreme Court of North Carolina.
October 10, 1996.
Ann Brown, Assistant Attorney General, for UNC-Wilmington.
*38 Alan McSurely, Chapel Hill, for Dorsey.
Prior report: 122 N.CApp. 58, 468 S.E.2d 557.

ORDER
Upon consideration of the petition filed by Plaintiff (Dorsey) in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 10th day of October 1996."